                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 1 of 25




 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9    MOUNTAINEERS FOUNDATION, a
      Washington public benefit corporation,                  No.: 2:19-cv-01819
10
                               Plaintiff,                     COMPLAINT
11
                v.
12
      THE MOUNTAINEERS, a Washington non-
13    profit corporation,

14                             Defendant.

15

16             Plaintiff Mountaineers Foundation ("Plaintiff" or "The Foundation") by and through its

17   attorneys, and for its Complaint against Defendant, The Mountaineers ("Defendant") hereby

18   alleges as follows:

19                                           I.   INTRODUCTION

20             1.      The Foundation brings this action to stop Defendant from unlawfully taking the

21   brand, bequeathed assets and goodwill that rightfully belong to The Foundation. The Foundation

22   has engaged in charitable fundraising services over the past 50 years. In that time, it has come to

23   be known throughout the world as the source of these charitable services and as a steward of the

24   environment.

25             2.      Defendant seeks to take the funds, property and financial bequests directed to The

26   Foundation, by simply using The Foundation's name and mark. In fact, after 50 years of use by


                                                                               K&L GATES LLP
      COMPLAINT (2:19-cv-01819) - 1                                      925 FOURTH AVENUE, SUITE 2900
                                                                             SEATTLE, WA 98104-1158
                                                                            TELEPHONE: +1 206 623 7580
                                                                            FACSIMILE: +1 206 623 7022
     502611134 v1
                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 2 of 25




 1   The Foundation, Defendant now claims that it owns and has the right to call itself THE

 2   MOUNTAINEERS FOUNDATION. Defendant even filed trademark applications with the United

 3   States Patent and Trademark Office ("Trademark Office") and claimed, under penalty of perjury,

 4   that it continuously and exclusively used THE MOUNTAINEERS and THE MOUNTAINEERS

 5   FOUNDATION trademarks in association with charitable fundraising services since as early as

 6   1907 and that no other persons had rights to use the mark in commerce.

 7             3.      These statements are false. Defendant's tax exempt status was revoked by the

 8   Internal Revenue Service around 1968 and it could not engage in charitable fundraising services.

 9   It did not regain this status until over 43 years later.

10             4.      Moreover, Defendant knew these statements to the Trademark Office were false.

11   Defendant admitted under penalty of perjury, that it could not have even accepted charitable

12   donations prior to 2011. Defendant knew that The Foundation had substantially, continuously and

13   exclusively used MOUNTAINEERS and the MOUNTAINEERS FOUNDATION for charitable

14   services for almost 50 years when it filed its federal trademark applications for these marks.

15   Defendant made these false statements to the Trademark Office to induce the Trademark Office

16   issue registrations. This is fraud.

17             5.      Defendant cannot just start using the name of an independent organization, obtain

18   a trademark and then claim ownership over that organization's assets. For this reason, The

19   Foundation respectfully brings this action for trademark infringement, unfair competition, unjust

20   enrichment, declaratory relief and for violations of the Washington Consumer Protection Act.

21                                               II.    PARTIES

22             6.      The Foundation is a Washington public benefit corporation with its principal place

23   of business in Bremerton, Washington. It is an independent organization founded in 1968, and is

24   dedicated to the conservation of Washington's environment and passing along the best possible

25   environmental legacy to future generations through its community grants, conservation education,

26   property acquisition, and The Mountaineers Foundation Rhododendron Preserve ("The Preserve")


                                                                               K&L GATES LLP
      COMPLAINT (2:19-cv-01819) - 2                                      925 FOURTH AVENUE, SUITE 2900
                                                                             SEATTLE, WA 98104-1158
                                                                            TELEPHONE: +1 206 623 7580
                                                                            FACSIMILE: +1 206 623 7022
     502611134 v1
                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 3 of 25




 1   ownership, management and expansion. It provides these services in Washington State and across

 2   the country through, among other things, its charitable fundraising services. In fact, since its

 3   inception, The Foundation has awarded hundreds of grants to nonprofit organizations throughout

 4   the Pacific Northwest.

 5             7.      Defendant is a Washington not-for-profit organization with its principal place of

 6   business in Seattle, Washington. Defendant is an alpine club that hosts a wide range of outdoor

 7   recreational activities, primarily alpine mountain climbing and hikes, in addition to classes,

 8   training, and social events. Defendant attested under penalty of perjury that it did not receive

 9   charitable donations until after 2011.

10                                  III.    JURISDICTION AND VENUE

11             8.      This Court has subject matter jurisdiction over this dispute pursuant to 15 U.S.C.

12   §§ 1121 et seq, and 28 U.S.C. §§ 1331, 1338(a), 2201 and 2202. The Court, further, has

13   supplemental jurisdiction over the state law claims alleged in this Complaint pursuant to 28 U.S.C.

14   § 1367.

15             9.      This Court has personal jurisdiction over Defendant because it has engaged in

16   substantial business activities in and directed to this district, is registered to do business in this

17   district and because the infringement of trademarks and unfair competition alleged herein took

18   place, in substantial part, in this district. Venue therefore properly lies in this Court and the Western

19   District of Washington, pursuant to 28 U.S.C. §§ 1391(b)(1) and (2).

20             10.     Moreover, the Court has jurisdiction over this matter and venue is appropriate in

21   this district because The Foundation is located in and operated from this district and a substantial

22   portion of the events giving rise to the present suit took place in this district.

23                                  IV.     FACTS AND BACKGROUND

24             A.      The Foundation and the Current Dispute

25             11.     The Foundation is a registered 501(c)(3) public benefit corporation dedicated to the

26   preservation and conservation of a healthy environment through educational programs, the


                                                                                 K&L GATES LLP
      COMPLAINT (2:19-cv-01819) - 3                                        925 FOURTH AVENUE, SUITE 2900
                                                                               SEATTLE, WA 98104-1158
                                                                              TELEPHONE: +1 206 623 7580
                                                                              FACSIMILE: +1 206 623 7022
     502611134 v1
                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 4 of 25




 1   acquisition and stewardship of critical habitats in the state, and the provision of grants to other

 2   conservation-focused not-for-profit organizations.

 3             12.     The Foundation was formed in 1968 and has operated under the name the

 4   MOUNTAINEERS FOUNDATION for the past 50 years. During this time, it has made and

 5   continues to make extensive use of this name on its website and in its promotional materials in

 6   connection with its educational and conservation efforts, and in connection with its charitable

 7   fundraising and grant programs.

 8             13.     Through this extensive use, The Foundation accumulated considerable assets and

 9   goodwill, arising in part from generous financial bequests from the public. In order to protect the

10   goodwill that had become associated with its name, in 2017, The Foundation applied for and

11   received Washington Trademark Registration No. 60088 for (THE) MOUNTAINEERS

12   FOUNDATION.

13             14.     Defendant, learning of The Foundation's goodwill, embarked on a plan to divert

14   The Foundation's assets and financial bequests to Defendant. It started by seeking a federal

15   trademark protection for THE MOUNTAINEERS and THE MOUNTAINEERS FOUNDATION

16   for charitable fundraising services. It then claimed to initiate use of this mark with its own

17   charitable services – all in the hopes of deceiving the public into misdirecting their donations,

18   volunteer hours, and other resources to Defendant.

19             15.     Defendant's actions are made all the more egregious because it has been well aware

20   of The Foundation's historical use of MOUNTAINEERS and the MOUNTAINEERS

21   FOUNDATION over the past 50 years. The Foundation and Defendant worked together on several

22   educational and conservation efforts including: The Preserve; the publication of a book entitled

23   the Arctic National Wildlife Refuge: Season of Life and Land; and the development of The

24   Mountaineers Tacoma Program Center, an event venue in Tacoma, Washington.

25             16.     Defendant never objected to The Foundation's use of MOUNTAINEERS or the

26   MOUNTAINEERS FOUNDATION over this lengthy time period. Defendant never exercised any


                                                                               K&L GATES LLP
      COMPLAINT (2:19-cv-01819) - 4                                      925 FOURTH AVENUE, SUITE 2900
                                                                             SEATTLE, WA 98104-1158
                                                                            TELEPHONE: +1 206 623 7580
                                                                            FACSIMILE: +1 206 623 7022
     502611134 v1
                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 5 of 25




 1   control over The Foundation or directed its activities related to its uses of these marks. It could

 2   not. It could not accept charitable donations because it was involved in political activities. In fact,

 3   The Foundation was created as an entirely separate entity to engage in these fundraising activities

 4   as well as certain other conservation efforts. This was done with Defendant's knowledge and

 5   consent.

 6             17.     Defendant was required to abandon its charitable fundraising activities in 1968.

 7   Defendant did abandon these activities in 1968. Defendant then watched The Foundation

 8   continuously and exclusively use MOUNTAINEERS and the MOUNTAINEERS FOUNDATION

 9   for charitable fundraising activities for almost 50 years and develop substantial goodwill without

10   objection.

11             B.      The Origin of Defendant and its Loss of Tax Exempt Status

12             18.     Defendant is an outdoor recreation and social club originally conceived of in 1906

13   by W. Montelius Price and Ashael Curtis. The two men were members of Mazamas, a

14   mountaineering organization based in Portland, Oregon. After meeting and speaking with one

15   another on a number of hikes organized by Mazamas, Price and Curtis developed a plan to form a

16   club similar to Mazamas in Seattle.

17             19.     That club, which came to be known as The Mountaineers Auxiliary To The

18   Mazamas, held its first meeting on January 18, 1907, at the Seattle Chamber of Commerce hall.

19   The group organized hikes, outdoor walks, and other social gatherings for its members. Later that

20   year, the club dropped the appended "Auxiliary To The Mazamas" but continues to exist to this

21   day and organizes hiking and outdoor trips for its members every year.

22             20.     As the organization continued to grow, however, its members considered

23   expanding beyond its initial recreational mission in order to enter the political arena and it began

24   lobbying for environmental legislation and the governmental protection of critical habitats.

25

26


                                                                                K&L GATES LLP
      COMPLAINT (2:19-cv-01819) - 5                                       925 FOURTH AVENUE, SUITE 2900
                                                                              SEATTLE, WA 98104-1158
                                                                             TELEPHONE: +1 206 623 7580
                                                                             FACSIMILE: +1 206 623 7022
     502611134 v1
                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 6 of 25




 1             21.     This expanded mission was not unanimously accepted by all the club's members.

 2   Indeed, it was cited as one of the reasons that a number of members of Defendant left the

 3   organization to found The Wildlife Foundation in 1920.

 4             22.     Despite these protests, the bid to direct the club's efforts towards political ends was

 5   ultimately successful and the organization was formed as a non-profit charitable organization in

 6   the State of Washington on July 24, 1913, with an express legislative agenda included in its

 7   Articles of Incorporation, a copy of which is attached hereto as Exhibit A.

 8             23.     According to its Articles of Incorporation, Defendant, as an organization, was

 9   intended to advance the following purposes:

10             To explore and study the mountains, forests and watercourses of the Northwest and
               beyond; to gather into permanent form the history and traditions of this region; to
11             preserve by example, teaching and the encouragement of protective legislation or
               otherwise, the natural beauty of Northwest America; to make expeditions into these
12             regions in fulfillment of the above purposes; to encourage a spirit of good
               fellowship among all lovers of out-door life.
13
               To hold real estate and personal property to receive, hire, purchase, occupy and
14             maintain and manage suitable buildings and quarters for the furtherance of the
               purposes of the association, and to hold in trust or otherwise funds received by
15             bequest or gift or otherwise, to be devoted to the purposes of said association.
16   Id. at 3-4 (emphasis added).
17             24.     In 1968, due at least in part to its political agenda, the Internal Revenue Service
18   revoked Defendant's tax-exempt status. Pursuant to the Revenue Act of 1969, the Internal Revenue
19   Service was authorized to revoke a charitable organization's exemption and qualification to receive
20   deductible contributions if it makes a determination that such organization has engaged in
21   substantial political activities.
22             25.     In response to the Internal Revenue Service's determination, Jesse Epstein, the then-
23   president of Defendant led an effort to establish The Foundation in order to raise funds and make
24   grants to environmental organizations in the Pacific Northwest, an agenda that Defendant could
25   not pursue after the revocation of its tax exempt status.
26


                                                                                  K&L GATES LLP
      COMPLAINT (2:19-cv-01819) - 6                                         925 FOURTH AVENUE, SUITE 2900
                                                                                SEATTLE, WA 98104-1158
                                                                               TELEPHONE: +1 206 623 7580
                                                                               FACSIMILE: +1 206 623 7022
     502611134 v1
                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 7 of 25




 1             26.     In fact, because of these changes to its federal tax status, Defendant expressly

 2   abandoned and stopped all use of THE MOUNTAINEERS for charitable fundraising purposes. It

 3   could not even be affiliated with these charitable services without being taxed or running afoul of

 4   the Internal Revenue Service.

 5             C.      The Incorporation of The Foundation as a Tax-Exempt Entity

 6             27.     The Foundation is a registered 501(c)(3) public benefit corporation dedicated to the

 7   preservation and conservation of a healthy environment through educational programs, the

 8   acquisition and stewardship of critical habitats in the state, and the provision of grants to other

 9   conservation-focused not-for-profit organizations.

10             28.     On June 24, 1968, The Foundation was formed with the Washington Secretary of

11   State as a nonprofit charitable organization with the express purpose of creating an independent

12   tax-exempt organization to accept and administer public donations.

13             29.     The 1968 Articles of Incorporation of The Foundation is attached hereto as Exhibit

14   B, and provides in relevant part that The Foundation intends to:

15             [O]perate exclusively for charitable, scientific, literary, testing for public safety,
               and educational purposes as set forth in 501 (c) (3) of the Internal Revenue Code
16             . . . To promote the well-being of mankind throughout the world by direct action
               through research, publication, testing for public safety, lectures and education and
17             by other appropriate means and by contributions to other exempt charitable,
               scientific, literary or education organizations as specified in Section 501(c) (3)
18             ....
19   Id. at 2 (emphasis added).
20             30.     This was the first use of the MOUNTAINEERS FOUNDATION. Since this time
21   and for almost 50 years, Defendant did not claim any exclusive right to the use of THE
22   MOUNTAINEERS or THE MOUNTAINEERS FOUNDATION.
23             31.     The Foundation and Defendant are entirely separate and distinct entities that
24   operated pursuant to arms-length agreements. The Foundation and Defendant never entered into
25   any licensing or other contractual arrangement for use of these marks. Defendant never exercised
26


                                                                                 K&L GATES LLP
      COMPLAINT (2:19-cv-01819) - 7                                        925 FOURTH AVENUE, SUITE 2900
                                                                               SEATTLE, WA 98104-1158
                                                                              TELEPHONE: +1 206 623 7580
                                                                              FACSIMILE: +1 206 623 7022
     502611134 v1
                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 8 of 25




 1   any control over The Foundation's use of these marks. Nor was any such agreement included in or

 2   contemplated by The Foundation's Articles of Incorporation.

 3             32.     The seven incorporators of The Foundation—Jesse Epstein, John Davis, Leo

 4   Gallagher, Joan Hanson, Morris Moen, John Ossseward, and Paul Wiseman—had all been officers

 5   or trustees of The Mountaineers. However, The Foundation's by-laws do not restrict membership

 6   to The Foundation to members of Defendant.

 7             33.     In 1985, The Foundation amended its Articles of Incorporation to provide that The

 8   Foundation would also:

 9             [E]ngage in the ownership and preservation of real property for the purpose of:
10             a. Conserving ecology systems, natural resources, and open space;
               b. Permitting and facilitating scientific research and educational opportunities for
11                the general public; and
               c. Preserving natural plants, biotic communities and wildlife on such real
12                property.
13   A copy of the Articles of Amendment is attached hereto as Exhibit C.

14             D.      Defendant and The Foundation Collaborations

15             34.     Defendant and The Foundation have been entirely separate organizations since The

16   Foundation's inception. They had to be. The laws prohibited Defendant from accepting charitable

17   donations without running afoul of the tax laws. Moreover, Defendant was prohibited by these

18   laws from controlling the operations of The Foundation.

19             35.     That is not to say that the Parties did not collaborate on a few discrete projects. As

20   noted in Defendant's 1983-1990 "The Mountaineer Annual" which detailed the work of the

21   organization from 1983 to 1990, The Foundation and Defendant worked together on certain

22   discrete projects including: the publication of Defendant's book: Washington's Wild Rivers - The

23   Unfinished Work; the ongoing acquisition of books and journals; the restoration of the historic

24   Mount Pilchuck Lookout; and the publication of The Mountaineer magazine. A copy of select

25   portions of Defendant's 1983-1990 Annual, published in 1991, is attached hereto as Exhibit D.

26


                                                                                 K&L GATES LLP
      COMPLAINT (2:19-cv-01819) - 8                                        925 FOURTH AVENUE, SUITE 2900
                                                                               SEATTLE, WA 98104-1158
                                                                              TELEPHONE: +1 206 623 7580
                                                                              FACSIMILE: +1 206 623 7022
     502611134 v1
                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 9 of 25




 1             36.     In addition, in 1985 The Foundation entered into a Conservancy Agreement with

 2   Defendant in which Defendant transferred to The Foundation, among other properties, various

 3   parcels of land in Kitsap County that have come to be known as The Preserve. The Preserve

 4   contains virgin timber forest and a unique display of native rhododendrons.

 5             37.     Pursuant to the Agreement, The Foundation made use of its tax-exempt status to

 6   raise funds to help pay for maintenance and operation of The Preserve.

 7             E.      Defendant's Merger and Renewed Tax-Exempt Status

 8             38.     It was not until 2011 that Defendant regained its tax-exempt status following a

 9   merger with "The Mountaineers of the Pacific Northwest." A copy of the Articles of Incorporation

10   is attached hereto as Exhibit E.

11             39.     In a statement announcing its decision to regain its tax-exempt status, Defendant

12   explained that the primary justification was to increase its revenues by encouraging and soliciting

13   individual donations from the public; specifically, it explained:

14             [O]ur previous tax status as a 501(c)(4) inhibited our ability to find funding
15             sources to support our mission. Operating as a 501(c)(3) will expand our capacity
               to support our services, trips, and classes by making it easier for us to fundraise,
16             including: Individual donations are tax-deductible, Access to grants from
               foundations and corporations, [and] All annual membership dues are tax deductible
17             as a non-profit contribution.1
18             40.     Defendant attested under penalty of perjury that prior to its change in tax exempt
19   status in 2011, Defendant did not receive charitable financial donations directly from donors.
20   Defendant's October 18, 2018, Declaration is attached hereto as Exhibit F.
21             41.     Not content to merely accept donations from its own members, however, Defendant
22   recently has begun to impermissibly use The Foundation's name and brand to misdirect donations
23   and bequests intended for The Foundation to Defendant.
24

25
     1
       The Mountaineers, 501(c)(3) Tax Status, https://www.mountaineers.org/about/vision-
26   leadership/board-of-directors/501-c-3-tax-status (emphasis added).

                                                                                K&L GATES LLP
         COMPLAINT (2:19-cv-01819) - 9                                    925 FOURTH AVENUE, SUITE 2900
                                                                              SEATTLE, WA 98104-1158
                                                                             TELEPHONE: +1 206 623 7580
                                                                             FACSIMILE: +1 206 623 7022
     502611134 v1
                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 10 of 25




 1             F.       The Foundation's Mark

 2             42.      The Foundation owns Washington Trademark Registration No. 60088 for the mark

 3   (THE) MOUNTAINEERS FOUNDATION for use in International Class 35 (the "'088"

 4   Registration). The '088 Registration issued on July 6, 2017. A copy of the '088 Registration is

 5   attached here as Exhibit G.

 6             43.      Prior to the '088 Registration, The Foundation has used the MOUNTAINEERS

 7   FOUNDATION as a trademark, a trade name, and engaged the use of the MOUNTAINEERS

 8   FOUNDATION, analogous to trademark use, and has continuously, substantially and exclusively

 9   used the MOUNTAINEERS FOUNDATION in association with its charitable fundraising

10   services.

11             44.      The Foundation began using the MOUNTAINEERS FOUNDATION mark as a

12   trademark in intrastate and interstate commerce prior to Defendant, and at least as early as 1968.

13             45.      The Foundation has developed and enjoys extensive goodwill throughout the

14   United States with respect to the MOUNTAINEERS FOUNDATION. The Foundation established

15   this goodwill through the expenditure of money in advertising and/or promotion of the

16   MOUNTAINEERS FOUNDATION mark in association with its services, including charitable

17   fundraising services; community grants; conservation education; property ownership; and the

18   ownership, management and expansion of The Preserve. The MOUNTAINEERS FOUNDATION

19   mark is inherently distinctive and has become widely known to the relevant class of consumers as

20   the source of its services such that the relevant class of consumers has come to know, rely upon

21   and associate the MOUNTAINEERS FOUNDATION mark with The Foundation and to recognize

22   it as the source of the charitable fundraising services provided by The Foundation.

23             46.      Since its creation in 1968, The Foundation has used the MOUNTAINEERS

24   FOUNDATION without any license, supervision, or control by Defendant.

25

26


                                                                             K&L GATES LLP
      COMPLAINT (2:19-cv-01819) - 10                                   925 FOURTH AVENUE, SUITE 2900
                                                                           SEATTLE, WA 98104-1158
                                                                          TELEPHONE: +1 206 623 7580
                                                                          FACSIMILE: +1 206 623 7022
     502611134 v1
                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 11 of 25




 1             G.       Defendant's Infringing Uses of The Foundation's Marks

 2             47.      The Foundation continues to make extensive use of the MOUNTAINEERS

 3   FOUNDATION on its website and in its promotional materials in connection with its educational

 4   and conservation efforts, and in connection with its fund-raising and grant programs.

 5             48.      Notwithstanding, Defendant began a campaign to misdirect funds and donations

 6   intended for The Foundation to Defendant through misleading statements and misuse of The

 7   Foundation's registered mark.

 8             49.      Recently, Defendant released a statement that: "It is important that our members

 9   and supporters of our mission understand that gifts and bequests intended for The

10   Mountaineers Foundation be directed to The Mountaineers at our Seattle address: 7700 Sand

11   Point Way NE, Seattle, WA 98115."2

12             50.      Further, it has begun to use The Foundation's THE MOUNTAINEERS

13   FOUNDATION mark on its website and promotional materials, an example of which is pictured

14   below, in an effort to falsely suggest an affiliation or association with The Foundation that does

15   not exist:

16

17

18

19

20

21
               51.      Defendant has made a number of false and deceptive statements intended to mislead
22
     the public into misdirecting their donations intended for The Foundation to Defendant. These
23
     statements include, but are not limited to, assertions on its public website that:                  (1) "The
24

25
     2
       The Mountaineers, The Mountaineers Foundation, https://www.mountaineers.org/about/about-
26   the-mountaineers-foundation (emphasis in original).

                                                                               K&L GATES LLP
         COMPLAINT (2:19-cv-01819) - 11                                  925 FOURTH AVENUE, SUITE 2900
                                                                             SEATTLE, WA 98104-1158
                                                                            TELEPHONE: +1 206 623 7580
                                                                            FACSIMILE: +1 206 623 7022
     502611134 v1
                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 12 of 25




 1   Mountaineers FoundationTM is a philanthropic arm and trademark of The Mountaineers®"; and (2)

 2   "The Keta Legacy Foundation operated under license to use The Mountaineers name for many

 3   years. Moving forward, Defendant no longer requires the services of a separate licensee as a

 4   fundraising and grant-making agent and will use The Mountaineers Foundation name

 5   exclusively."3

 6             52.      These statements are false. The Foundation is an independent organization. It is

 7   not, nor has is even been, a "philanthropic arm" of Defendant. Moreover, there is no license. There

 8   has never been any license to use THE MOUNTAINEERS or any permutation of this name

 9   between The Foundation and Defendant. These statements were made solely to misdirect

10   benefactors of The Foundation to Defendant.

11             H.       Defendant's Trademark Application and Registrations

12             53.      Defendant is identified as the owner of U.S. Trademark Application Serial No.

13   88/643,474 for THE MOUNTAINEERS FOUNDATION in International Class 36 for use in

14   conjunction with "Charitable services, namely, raising funds for and awarding grants to

15   organizations supporting the environment, conservation, outdoor education, outdoor recreation,

16   and natural history (the "'474 Application"). The '474 Application was filed on October 5, 2019.

17   A copy of the '474 Application is attached hereto as Exhibit H.

18             54.      Defendant is identified as the owner of U.S. Trademark Registration No. 5,350,305

19   for THE MOUNTAINEERS in International Class 36 for use in conjunction with "Charitable

20   fundraising services for the environment, conservation, outdoor education, outdoor recreation, and

21   natural history" (the "'305 Registration"). The '305 Registration issued on December 5, 2017. A

22   copy of the '305 Registration is attached hereto as Exhibit I. A copy of the U.S. Trademark

23   Application Serial No. 87/445,767 (the "'767 Application"), which resulted in the '305

24   Registration, is attached hereto as Exhibit J.

25
     3
       The Mountaineers, The Mountaineers Foundation, https://www.mountaineers.org/about/about-
26   the-mountaineers-foundation.

                                                                               K&L GATES LLP
         COMPLAINT (2:19-cv-01819) - 12                                  925 FOURTH AVENUE, SUITE 2900
                                                                             SEATTLE, WA 98104-1158
                                                                            TELEPHONE: +1 206 623 7580
                                                                            FACSIMILE: +1 206 623 7022
     502611134 v1
                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 13 of 25




 1             55.      Defendant is identified as the owner of U.S. Trademark Registration No. 5,350,307

 2   for M THE MOUNTAINEERS and Design in International Class 36 for use in conjunction with

 3   "Charitable fundraising services for the environment, conservation, outdoor education, outdoor

 4   recreation, and natural history" (the "'307 Registration").        The '307 Registration issued on

 5   December 5, 2017. A copy of the '307 Registration is attached hereto as Exhibit K. A copy of the

 6   U.S. Trademark Application Serial No. 87/445,773 (the "'773 Application"), which resulted in the

 7   '307 Registration, is attached hereto as Exhibit L.

 8             56.      The '305 Registration and the '307 Registration are collectively referred to herein

 9   as "Defendant Registrations."

10             57.      In connection with its trademark filings, Defendant made a number of statements

11   to the Trademark Office, attesting that: (1) "To the best of the signatory's knowledge and belief,

12   no other persons, except, if applicable, concurrent users, have the right to use the mark in

13   commerce, either in the identical form or in such near resemblance as to be likely, when used on

14   or in connection with the goods/services of such other persons, to cause confusion or mistake, or

15   to deceive"; (2) "the applicant is entitled to use the mark in commerce"; and (3) that "[t]o the best

16   of the signatory's knowledge and belief, the facts recited in the application are accurate." See

17   Exhibits H, J and L.

18             58.      These statements are false. It is indisputable that Defendant knew that The

19   Foundation previously, substantially, continuously and exclusively used THE MOUNTAINEERS

20   and THE MOUNTAINEERS FOUNDATION for charitable fundraising when Defendant filed the

21   '474 Application and the applications to register Defendant Registrations for confusingly similar

22   services.

23             59.      Defendant nevertheless executed these declarations with the knowledge and belief

24   that the statements in the declaration were false.

25             60.      Defendant made false statements in support of the trademark applications with the

26   intent to deceive the Trademark Office and to induce the Trademark Office to grant Defendant's


                                                                                 K&L GATES LLP
      COMPLAINT (2:19-cv-01819) - 13                                       925 FOURTH AVENUE, SUITE 2900
                                                                               SEATTLE, WA 98104-1158
                                                                              TELEPHONE: +1 206 623 7580
                                                                              FACSIMILE: +1 206 623 7022
     502611134 v1
                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 14 of 25




 1   applications to register Defendant Registrations. The Trademark Office reasonably relied upon

 2   the truth of Defendant's false statements when it granted Defendant's applications to register

 3   Defendant Registrations.

 4             61.      Defendant's activities constitute fraud on the Trademark Office, warranting the

 5   cancellation of Defendant Registrations, invalidation of the '474 Application and an attorney's fees

 6   award for willful infringement.

 7                                        V. CLAIMS FOR RELIEF

 8                             FIRST CLAIM FOR RELIEF
      Unfair Competition and False Designation of Origin Under 15 U.S.C. § 1125(a)(1)(A)
 9
               62.      The Foundation re-alleges and incorporates by reference, as if fully set forth herein,
10
     all of the preceding paragraphs.
11
               63.      The Foundation owns all of the right, title, interest, and goodwill in and to, and
12
     holds the first, superior and exclusive rights to use the MOUNTAINEERS FOUNDATION mark
13
     in conjunction with charitable fundraising and grant award services for the environment,
14
     conservation, outdoor education, outdoor recreation and natural history.
15
               64.      The Foundation gained prior state and common law rights throughout the United
16
     States in the MOUNTAINEERS FOUNDATION mark in conjunction with charitable fundraising
17
     and grant award services for the environment, conservation, outdoor education, outdoor recreation
18
     and natural history, long before Defendant. The Foundation has continuously used the
19
     MOUNTAINEERS FOUNDATION mark in commerce in conjunction with charitable fundraising
20
     and grant award services for the environment, conservation, outdoor education, outdoor recreation
21
     and natural history, and continues to use the mark in commerce in association with these services.
22
               65.      The Foundation's the MOUNTAINEERS FOUNDATION mark is inherently
23
     distinctive and/or has acquired secondary meaning.
24
               66.      Without permission, authority, or license from The Foundation, Defendant has been
25
     offering similar charitable fundraising services for the environment, conservation, outdoor
26


                                                                                   K&L GATES LLP
      COMPLAINT (2:19-cv-01819) - 14                                         925 FOURTH AVENUE, SUITE 2900
                                                                                 SEATTLE, WA 98104-1158
                                                                                TELEPHONE: +1 206 623 7580
                                                                                FACSIMILE: +1 206 623 7022
     502611134 v1
                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 15 of 25




 1   education, outdoor recreation and natural history, under THE MOUNTAINEERS and THE

 2   MOUNTAINEERS FOUNDATION. These uses by Defendant have caused and are likely to

 3   continue to cause consumer confusion.

 4             67.      The Foundation is informed and believes, and based thereon alleges, that Defendant

 5   adopted THE MOUNTAINEERS and THE MOUNTAINEERS FOUNDATION marks with

 6   knowledge of, and the intent to call to mind and create a likelihood of confusion with regard to,

 7   and/or trade off the goodwill of The Foundation and would cause confusion, mistake, or deception

 8   among donors and the public.

 9             68.      Defendant knew of The Foundation's prior use of the MOUNTAINEERS and the

10   MOUNTAINEERS FOUNDATION mark. By adopting, commencing use and continuing to use

11   THE MOUNTAINEERS and THE MOUNTAINEERS FOUNDATION marks in interstate

12   commerce in association with similar services, Defendant intended to induce and will likely

13   continue to induce the public to misdirect funds and donations by trading off of the extensive

14   goodwill and reputation built up by The Foundation in the MOUNTAINEERS FOUNDATION

15   mark.

16             69.      The Foundation has no control over the nature and quality of the goods and/or

17   services offered by Defendant under THE MOUNTAINEERS and THE MOUNTAINEERS

18   FOUNDATION marks. The Foundation's reputation and goodwill, and the value of the

19   MOUNTAINEERS FOUNDATION mark, has been and will be harmed by Defendant's continued

20   use of THE MOUNTAINEERS and THE MOUNTAINEERS FOUNDATION marks for

21   charitable fundraising services without authorization.

22             70.      Moreover,    Defendant's    use   of   THE     MOUNTAINEERS                       and   THE

23   MOUNTAINEERS FOUNDATION marks has resulted in and is likely to result in consumer

24   confusion.

25             71.      Because of the likelihood of confusion between the Parties' marks, any defects,

26   publicity, objections or faults found with Defendant's goods and/or services marketed under THE


                                                                                K&L GATES LLP
      COMPLAINT (2:19-cv-01819) - 15                                      925 FOURTH AVENUE, SUITE 2900
                                                                              SEATTLE, WA 98104-1158
                                                                             TELEPHONE: +1 206 623 7580
                                                                             FACSIMILE: +1 206 623 7022
     502611134 v1
                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 16 of 25




 1   MOUNTAINEERS and THE MOUNTAINEERS FOUNDATION marks would negatively reflect

 2   upon and injure the reputation that The Foundation has established over the past 50 years.

 3   Defendant's use generates confusion and undermines testamentary intent in order to unlawfully

 4   gain bequeathed assets intended for The Foundation.

 5             72.      Defendant's acts alleged above have caused, and if not enjoined will continue to

 6   cause, irreparable and continuing harm to The Foundation's intellectual property, business,

 7   reputation and goodwill. The Foundation has no adequate remedy at law because monetary

 8   damages are inadequate to compensate The Foundation for injuries caused by Defendant.

 9             73.      Such acts have caused and are likely to cause confusion and deception among the

10   public and/or are likely to lead the public to believe that The Foundation has authorized, approved,

11   or somehow sponsored Defendant's use of THE MOUNTAINEERS and THE MOUNTAINEERS

12   FOUNDATION marks in connection with Defendant's charitable fundraising services.

13             74.      The aforesaid wrongful acts of Defendant constitute false designation of origin,

14   false or misleading description of fact, and/or false or misleading representation of fact, all in

15   violation of 15 U.S.C. § 1125(a).

16             75.      Defendant's conduct has been knowing, deliberate, willful and intended to cause

17   confusion, or to cause mistake or to deceive in violation of The Foundation's rights.

18             76.      Defendant's wrongful conduct, as averred above, has permitted and will permit it

19   to receive substantial gifts and profits on the strength of The Foundation's reputation, marketing,

20   advertising and consumer recognition. The Foundation seeks an accounting of Defendant's profits

21   and further requests that the Court increase the award of Defendant's profits to The Foundation in

22   an amount in the Court's discretion.

23             77.      As a result of Defendant's acts as alleged above, The Foundation has incurred

24   damages in an amount to be proven at trial.

25

26


                                                                               K&L GATES LLP
      COMPLAINT (2:19-cv-01819) - 16                                     925 FOURTH AVENUE, SUITE 2900
                                                                             SEATTLE, WA 98104-1158
                                                                            TELEPHONE: +1 206 623 7580
                                                                            FACSIMILE: +1 206 623 7022
     502611134 v1
                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 17 of 25




 1             78.      Pursuant to 15 U.S.C. § 1118, The Foundation asks the Court for an order forcing

 2   Defendant to deliver up for destruction all materials in Defendant's possession that infringe upon

 3   The Foundation's rights.

 4                                     SECOND CLAIM FOR RELIEF
                      Cancellation of Trademark Registrations Under 15 U.S.C. § 1120
 5
               79.      The Foundation re-alleges and incorporates by reference, as if fully set forth herein,
 6
     all of the preceding paragraphs.
 7
               80.      The Defendant applied for and fraudulently obtained Defendant Registrations.
 8
     Statements made in each application for Defendant Registrations were false, and known in fact by
 9
     Defendant to be false at the time these statement were made.
10
               81.      Defendant procured Defendant Registrations by willfully making false
11
     representations of material fact in its trademark applications.
12
               82.      Defendant willfully made these materially false statements with the intent to
13
     deceive the Trademark Office and to induce the Trademark Office to grant Defendant's
14
     applications for Defendant Registrations. The Trademark Office reasonably relied upon the truth
15
     of Defendant's false statements, granted Defendant's applications for Defendant Registrations and
16
     allowed the continued registration of Defendant Registrations.
17
               83.      Defendant Registrations also were obtained contrary to Sections 1052 and 1064 of
18
     the Lanham Act because the marks registered to Defendant under Defendant Registrations are
19
     being used by or with Defendant's permission in a manner so as to misrepresent the source of
20
     services offered in connection with THE MOUNTAINEERS mark.
21
               84.      Defendant's uses infringe on the valid prior trademark rights established at common
22
     law by The Foundation prior to the filing of the applications to register Defendant Registrations.
23
               85.      The Foundation has been harmed by Defendant Registrations. Each of Defendant
24
     Registrations is required to be cancelled under 15 U.S.C. §§ 1064 and 1119. Defendant is liable
25
     for The Foundation's damages under 15 U.S.C. § 1120.
26


                                                                                   K&L GATES LLP
      COMPLAINT (2:19-cv-01819) - 17                                         925 FOURTH AVENUE, SUITE 2900
                                                                                 SEATTLE, WA 98104-1158
                                                                                TELEPHONE: +1 206 623 7580
                                                                                FACSIMILE: +1 206 623 7022
     502611134 v1
                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 18 of 25




 1                                      THIRD CLAIM FOR RELIEF
                                 Declaratory Judgment Under 28 U.S.C. § 2201
 2
               86.      The Foundation re-alleges and incorporates by reference, as if fully set forth herein,
 3
     all of the preceding paragraphs.
 4
               87.      The Foundation is the prior, senior user of THE MOUNTAINEERS
 5
     FOUNDATION mark in intrastate and interstate commerce, in connection with charitable
 6
     fundraising and grant making services.
 7
               88.      An actual, substantial and justiciable controversy exists between the parties with
 8
     respect to THE MOUNTAINEERS FOUNDATION mark and THE MOUNTAINEERS mark for
 9
     use in association with charitable fundraising services. The Foundation contends that it is the prior,
10
     senior user and owner of THE MOUNTAINEERS FOUNDATION mark and the prior user of
11
     THE MOUNTAINEERS mark in association with charitable fundraising services, and further
12
     contends that Defendant is using the mark in violation of The Foundation's rights under the
13
     Lanham Act, Washington law and at common law.                   Defendant disputes The Foundation's
14
     contentions. A copy of Defendant's April 30, 2019 letter is attached hereto as Exhibit M. On
15
     October 9, 2019, Defendant recently renewed the demands contained in this letter.
16
               89.      The Foundation's use of THE MOUNTAINEERS FOUNDATION mark has not,
17
     does not and will not, (a) cause confusion or mistake or deceive the public in violation of Lanham
18
     Act § 32(1) (15 U.S.C. § 1114(1)); (b) constitute unfair competition or a false designation of origin
19
     in violation of Lanham Act § 43(a) (15 U.S.C. § 1125(a)); (c) constitute unfair competition or
20
     trademark infringement under state statutory or common law; or (d) otherwise violate state or
21
     federal statutory or common law.
22
               90.      Defendant has abandoned any purported rights to THE MOUNTAINEERS and
23
     THE MOUNTAINEERS FOUNDATION by its failure to use, and intent not to resume use these
24
     marks in commerce. Alternatively, Defendant has expressly abandoned and/or engaged in naked
25

26


                                                                                   K&L GATES LLP
      COMPLAINT (2:19-cv-01819) - 18                                         925 FOURTH AVENUE, SUITE 2900
                                                                                 SEATTLE, WA 98104-1158
                                                                                TELEPHONE: +1 206 623 7580
                                                                                FACSIMILE: +1 206 623 7022
     502611134 v1
                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 19 of 25




 1   licensing of these marks such that Defendant owns no rights to these marks and/or cannot enforce

 2   rights in these marks.

 3             91.      The Foundation is entitled to a declaratory judgement that it is the prior, senior user

 4   of MOUNTAINEERS and the MOUNTAINEERS FOUNDATION marks in intrastate and

 5   interstate commerce for charitable fundraising services and that it owns common law rights in

 6   these marks in all states and territories in the United States as the prior user.

 7             92.      The Foundation is entitled to a declaration that its use of MOUNTAINEERS and

 8   the MOUNTAINEERS FOUNDATION does and will not infringe Defendant's marks or otherwise

 9   violate the Lanham Act or common law.

10             93.      The Foundation is entitled to a declaration that Defendant abandoned its purported

11   rights to THE MOUNTAINEERS and THE MOUNTAINEERS FOUNDATION marks without

12   any intention to resume use for over three (3) years.

13             94.      The Foundation is entitled to a declaration that Defendant engaged in naked

14   licensing of THE MOUNTAINEERS and THE MOUNTAINEERS FOUNDATION marks such

15   that these marks are invalid and not enforceable.

16                               FOURTH CLAIM FOR RELIEF
                Trademark Infringement of Washington State Trademark Registration
17
               95.      The Foundation re-alleges and incorporates by reference, as if fully set forth herein,
18
     all of the preceding paragraphs.
19
               96.      Defendant's acts alleged herein and specifically, without limitation, Defendant's use
20
     of THE MOUNTAINEERS and THE MOUNTAINEERS FOUNDATION marks infringe upon
21
     The Foundation's registered trademark (THE) MOUNTAINEERS FOUNDATION under Wash.
22
     Rev. Code §§ 19.77.040, 19.77.140, and 19.77.150.
23
               97.      Defendant's acts alleged above have caused, and if not enjoined will continue to
24
     cause, irreparable and continuing harm to The Foundation's intellectual property rights, business,
25
     reputation, and goodwill.
26


                                                                                   K&L GATES LLP
      COMPLAINT (2:19-cv-01819) - 19                                         925 FOURTH AVENUE, SUITE 2900
                                                                                 SEATTLE, WA 98104-1158
                                                                                TELEPHONE: +1 206 623 7580
                                                                                FACSIMILE: +1 206 623 7022
     502611134 v1
                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 20 of 25




 1             98.      Defendant    should    be    enjoined   from    using      THE        MOUNTAINEERS

 2   FOUNDATION.             Defendant should be enjoined from using THE MOUNTAINEERS in

 3   association with charitable fundraising services. Defendant's uses of these marks constitute

 4   trademark infringement such that The Foundation is entitled to recover any applicable injunctive

 5   relief and damages, including any profits derived from and/or all damages suffered by reason of

 6   wrongful use or display of the name THE MOUNTAINEERS FOUNDATION, destruction or

 7   delivery to The Foundation or this Court of any of Defendant's property or materials bearing the

 8   name THE MOUNTAINEERS FOUNDATION, reasonable attorneys' fees, and/or an amount not

 9   to exceed three times the profits and damages derived from Defendant's wrongful use or display

10   of the name THE MOUNTAINEERS FOUNDATION.

11                               FIFTH CLAIM FOR RELIEF
       Violation of Washington's Consumer Protection Act, Wash. Rev. Code § 19.86 et seq.
12
               99.      The Foundation re-alleges and incorporates by reference, as if fully set forth herein,
13
     all of the preceding paragraphs.
14
               100.     The Foundation and Defendant are "persons" within the meaning of Wash. Rev.
15
     Code § 19.86.010(2).
16
               101.     Defendant is engaged in "trade" or "commerce" within the meaning of Wash. Rev.
17
     Code § 19.86.010(2).
18
               102.     The Washington Consumer Protection Act ("Washington CPA") makes unlawful
19
     "[u]nfair methods of competition and unfair or deceptive acts or practices in the conduct of any
20
     trade or commerce." Wash. Rev. Code § 19.86.020.
21
               103.     By the acts described herein, Defendant engaged in unlawful, unfair, and deceptive
22
     business acts and practices within the meaning of the Washington CPA by causing likelihood of
23
     confusion or misunderstanding as to the source, origin, or sponsorship of the parties' respective
24
     products or services; causing likelihood of confusion, or of misunderstanding as to the affiliation,
25
     connection, or association of Defendant, or Defendant's services with The Foundation's services;
26


                                                                                   K&L GATES LLP
      COMPLAINT (2:19-cv-01819) - 20                                         925 FOURTH AVENUE, SUITE 2900
                                                                                 SEATTLE, WA 98104-1158
                                                                                TELEPHONE: +1 206 623 7580
                                                                                FACSIMILE: +1 206 623 7022
     502611134 v1
                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 21 of 25




 1   and using deceptive representations or designations of origin in connection with Defendant's

 2   services.

 3             104.     Defendant's business acts and practices are unlawful.

 4             105.     Defendant's business acts and practices were fraudulent in that a reasonable person

 5   would likely be deceived by their material misrepresentations and omissions.

 6             106.     Defendant's business acts and practices were unfair in that the substantial harm

 7   suffered by The Foundation outweighs any justification that Defendant may have for engaging in

 8   those acts and practices.

 9             107.     Defendant owed and continues to owe The Foundation a duty to refrain from the

10   above-described unfair and deceptive practices.

11             108.     Defendant knew or should have known that its conduct was in violation of the

12   Washington CPA.

13             109.     Defendant's acts alleged above have caused, and if not enjoined will continue to

14   cause, irreparable and continuing harm to the public, as well as The Foundation's marks, business,

15   reputation and goodwill.

16             110.     Defendant's business acts and practices are injurious to the public interest because

17   they have injured members of the public and have the capacity to injure members of the public.

18             111.     The Foundation has been harmed in its business and property, as a result of

19   Defendant's unlawful, unfair, and fraudulent business acts and practices.

20             112.     The Foundation has no adequate remedy at law because monetary damages are

21   inadequate to compensate The Foundation for the injuries caused by Defendant. Pursuant to Wash.

22   Rev. Code § 19.86.090, The Foundation is entitled to an order enjoining Defendant's unfair and/or

23   deceptive acts or practices, damages, punitive damages, and attorneys' fees, costs, and any other

24   just and proper relief available under the Washington CPA. Because Defendant's actions were

25   willful and knowing, The Foundation's damages should be trebled.

26


                                                                                 K&L GATES LLP
      COMPLAINT (2:19-cv-01819) - 21                                       925 FOURTH AVENUE, SUITE 2900
                                                                               SEATTLE, WA 98104-1158
                                                                              TELEPHONE: +1 206 623 7580
                                                                              FACSIMILE: +1 206 623 7022
     502611134 v1
                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 22 of 25




 1                                    SIXTH CLAIM FOR RELIEF
                                   Common Law Trademark Infringement
 2
               113.     The Foundation re-alleges and incorporates by reference, as if fully set forth herein,
 3
     all of the preceding paragraphs.
 4
               114.     Defendant's acts alleged herein and specifically, without limitation, Defendant's use
 5
     of THE MOUNTAINEERS and THE MOUNTAINEERS FOUNDATION marks infringe upon
 6
     The Foundation's exclusive trademark rights in the MOUNTAINEERS FOUNDATION mark.
 7
               115.     Defendant's acts alleged above constitute common law trademark infringement and
 8
     unfair competition, and have caused, and if not enjoined will continue to cause, irreparable and
 9
     continuing harm to The Foundation's intellectual property rights, business, reputation, and
10
     goodwill. The Foundation has no adequate remedy at law because monetary damages are
11
     inadequate to compensate The Foundation for the injuries caused by Defendant.
12
               116.     Defendant acted with full knowledge of The Foundation's use of, and common law
13
     rights to, THE MOUNTAINEERS FOUNDATION mark and without regard to the likelihood of
14
     confusion of the public resulting from Defendant's activities.
15
               117.     Defendant's actions demonstrate an intentional, willful and malicious intent to trade
16
     on the goodwill associated with The Foundation's THE MOUNTAINEERS FOUNDATION mark
17
     to the great and irreparable injury of The Foundation.
18
               118.     As a result of Defendant's acts, as alleged above, The Foundation has incurred
19
     damages in an amount to be proven at trial. At a minimum, The Foundation is entitled to
20
     injunctive relief, to an accounting of Defendant's profits, damages and costs.
21
                                       SEVENTH CLAIM FOR RELIEF
22                                          Unjust Enrichment
23             119.     The Foundation re-alleges and incorporates by reference, as if fully set forth herein,

24   all of the preceding paragraphs.

25             120.     By misusing The Foundation's trademark, name and brand, Defendant incurred a

26   benefit from The Foundation, to The Foundation's detriment.


                                                                                   K&L GATES LLP
      COMPLAINT (2:19-cv-01819) - 22                                         925 FOURTH AVENUE, SUITE 2900
                                                                                 SEATTLE, WA 98104-1158
                                                                                TELEPHONE: +1 206 623 7580
                                                                                FACSIMILE: +1 206 623 7022
     502611134 v1
                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 23 of 25




 1             121.     Defendant has appreciated that benefit. It has permitted Defendant to make use of

 2   The Foundation's trademark, name and brand to solicit and misdirect donations intended for The

 3   Foundation without incurring the expense of independently developing the goodwill associated

 4   with The Foundation's trademark, name and brand.

 5             122.     By reason of its above-described conduct, Defendant caused damage to The

 6   Foundation.

 7             123.     Defendant's acceptance and retention of the benefit is inequitable and unjust

 8   because the benefit was obtained by Defendant through deceptive, unfair and unlawful means.

 9             124.     Equity cannot in good conscience permit Defendant to be economically enriched

10   for its unjust actions at The Foundation's expense and in violation of state law. Therefore,

11   restitution or disgorgement, or both, of such economic enrichment is required.

12                                       VI.    PRAYER FOR RELIEF

13             WHEREFORE, The Foundation requests that the Court enter judgment against Defendant,

14   as follows:

15             a.       That the Court issue preliminary and permanent injunctive relief against Defendant,

16   and that Defendant, its officers, agents, representatives, servants, employees, attorneys, successors,

17   licensees and assignees and all others in active concert or participation with Defendant, be enjoined

18   and restrained from continued acts of infringement of the trademarks at issue in this litigation, and

19   to protect The Foundation's trademark rights, brand, and goodwill and in order to prevent further

20   actual, threatened and inevitable infringement upon those rights by Defendant;

21             b.       That the Court find Defendant's acts complained of herein unlawful as constituting

22   unfair competition, false designation of origin, trademark infringement, violations of the

23   Washington Consumer Protection Act, and unjust enrichment under the causes of action asserted

24   under this Complaint;

25             c.       That the Court order Defendant to expressly abandon its application for THE

26   MOUNTAINEERS FOUNDATION, U.S. Serial No. 88/643474;


                                                                                 K&L GATES LLP
      COMPLAINT (2:19-cv-01819) - 23                                       925 FOURTH AVENUE, SUITE 2900
                                                                               SEATTLE, WA 98104-1158
                                                                              TELEPHONE: +1 206 623 7580
                                                                              FACSIMILE: +1 206 623 7022
     502611134 v1
                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 24 of 25




 1             d.       That the Court find that Defendant fraudulently obtained Defendant Registrations

 2   and/or are not entitled to Defendant Registrations, and issue an Order directing the Director of the

 3   United States Patent and Trademark Office to cancel U.S. Trademark Registration Nos. 5350305

 4   and 5350307 from the Principal Register;

 5             e.       That the Court require Defendant deliver up for destruction all labels, signs, prints,

 6   advertisements and other materials that infringe The Foundation's trademark rights and/or are a

 7   result of any false descriptions, false designation of origin, false representation or origin and false

 8   advertising by Defendant;

 9             f.       That the Court order an accounting of all profits received by Defendant arising from

10   the causes of action asserted in this Complaint;

11             g.       That the Court issue a declaratory judgment, pursuant to 28 U.S.C. §§ 2201(a) and

12   2202, and the Lanham Act, 15 U.S.C. § 1051 et eq., declaring that:

13                      i.     The Foundation is the prior user of THE MOUNTAINEERS and THE

14                             MOUNTAINEERS FOUNDATION in association with charitable

15                             fundraising services in the United States and that The Foundation owns

16                             common law rights in these marks in all state and territories in the United

17                             States;

18                      ii.    The       Foundation's   use   of   THE    MOUNTAINEERS                       and   THE

19                             MOUNTAINEERS FOUNDATION has not, does not and will not infringe

20                             Defendant's marks or otherwise violate the Lanham Act or common law;

21                      iii.   Defendant expressly abandoned any rights to THE MOUNTAINEERS and

22                             THE MOUNTAINEERS FOUNDATION for use in association with

23                             charitable fundraising services, for over three (3) years, without any

24                             intention to resume use; and,

25                      iv.    Defendant failed to police use of THE MOUNTAINEERS and THE

26                             MOUNTAINEERS FOUNDATION by The Foundation for approximately


                                                                                   K&L GATES LLP
      COMPLAINT (2:19-cv-01819) - 24                                         925 FOURTH AVENUE, SUITE 2900
                                                                                 SEATTLE, WA 98104-1158
                                                                                TELEPHONE: +1 206 623 7580
                                                                                FACSIMILE: +1 206 623 7022
     502611134 v1
                    Case 2:19-cv-01819-TLF Document 1 Filed 11/08/19 Page 25 of 25




 1                             fifty years and engaged in naked licensing, and is foreclosed from asserting

 2                             rights in these marks.

 3             h.       That the Court award The Foundation all gains, profits and advantage derived by

 4   Defendant for its unlawful acts, including an award of increased profits;

 5             i.       That the Court award The Foundation treble damages as provided by law;

 6             j.       That the Court award The Foundation its attorneys' fees, expenses and costs

 7   incurred herein, including prejudgment and post-judgement interest; and

 8             k.       That the Court grant The Foundation all other relief to which it is entitled and such

 9   other relief as the Court deems just and equitable.

10
     Dated this 8th day of November 2019.
11
                                                        K&L GATES LLP
12
                                                        By   s/ Pam K. Jacobson
13
                                                             Pam K. Jacobson, WSBA No. 31810
14                                                           Ryan W. Edmondson, WSBA No. 41651
                                                             K&L GATES LLP
15                                                           925 4th Ave., Suite 2900
                                                             Seattle, WA 98104
16                                                           Phone: (206) 370-7605
                                                             pam.jacobson@klgates.com
17
                                                             ryan.edmondson@klgates.com
18

19                                                           Attorneys for Plaintiff
                                                             Mountaineers Foundation
20

21

22

23

24

25

26


                                                                                  K&L GATES LLP
      COMPLAINT (2:19-cv-01819) - 25                                        925 FOURTH AVENUE, SUITE 2900
                                                                                SEATTLE, WA 98104-1158
                                                                               TELEPHONE: +1 206 623 7580
                                                                               FACSIMILE: +1 206 623 7022
     502611134 v1
